UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):January 25, 2010 LITHIUM TECHNOLOGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-10446 13-3411148 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 5115 Campus Drive, Plymouth Meeting, PA (Address of Principal Executive Offices) (Zip Code) Our telephone number, including area code:(610) 940-6090 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of us under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events The Company issued a press release announcing the execution of a contract between the Company and PlanetSolar, which is the first initiative to sail a ship around the world using energy produced through photovoltaic cells and stored in lithium-ion batteries.A copy of the press release is attached as Exhibit Item 9.01Financial Statements and Exhibits 99.1Press Release dated January 25, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, we have duly caused this report to be signed on our behalf by the undersigned hereunto duly authorized. Date:January 25, 2010 LITHIUM TECHNOLOGY CORPORATION (Registrant) By: /s/ Theo M. M. Kremers Name: Theo M. M. Kremers Title: Chief Executive Officer
